UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6951



LEONARD CARTER,

                                            Plaintiff - Appellant,

          versus

CAROLYN MEADE, Ms.,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, District
Judge. (CA-95-53-2)


Submitted:   May 16, 1996                   Decided:   May 29, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed as modified by unpublished per curiam opinion.


Leonard Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

as frivolous Appellant's action challenging the credit he received

for time served in jail in West Virginia. We have reviewed the rec-

ord and the district court's opinion and find no reversible error.

Although the district court stated that it was denying Appellant's
motion to proceed in forma pauperis, the court filed the complaint

and dismissed the action as frivolous under 28 U.S.C. § 1915(d)

(1988). By filing the complaint, we find that the district court

implicitly granted Appellant in forma pauperis status. Accordingly,
we grant leave to proceed in forma pauperis on appeal and affirm

the district court's order as modified to reflect that Appellant

proceeded in forma pauperis in the district court. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                  2